Case 2:19-cv-06236-SJF-AKT Document 17 Filed 04/20/20 Page 1 of 2 PageID #: 93



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------- X
   MARC WEINSTEIN,                                                              CIVIL ACTION NO:
                                                         Plaintiff,
                              -against-
                                                                               19-CV-6236 (SJF)(AKT)
   PATRICK RYDER, Police Commissioner,
   Nassau County, New York,

   LT. MARK TIMPANO, Commander, Pistol                                          NOTIFICATION OF
   License Section, Nassau County Police                                        CONSTITUTIONAL
   Department;                                                                   CHALLENGE OF
                                                                                   STATUTE
   INVESTIGATOR IMPERIALE, Police
   Officer and Investigator, Nassau County
   Police Department, Pistol License Section,

   And

   The COUNTY OF NASSAU,
                                                         Defendants.            Jury Trial Demanded
   ----------------------------------------------------------------------- X


          Pursuant to Rule 5.1(a) of the Federal Rules of Civil Procedure, Plaintiffs, by and
   through counsel, respectfully file this Notice of Constitutional Challenge of Statute with
   the Court. Notice has been provided to the Attorney General of New York (the “Attorney
   General”). In support thereof Plaintiffs show as follows:

   1. This action was instituted by Plaintiffs on November 5, 2019 and the Defendant
   thereafter answered on January 3, 2020.

   2. By certified letter dated April , 2020, and pursuant to Rule 5.1(a)(1)(B), Plaintiffs
   provided the Attorney General with a copy of the Summons and Complaint in this action
   and notified him that this action challenged the constitutionality of a state statute. A true
   and accurate copy of that notice is attached hereto as Exhibit A. In that letter, Plaintiffs
   communicated that they were serving a copy of the Summons and Complaint on the
   Attorney General pursuant to Rule 5.1(a), that the Complaint challenged the
   constitutionality of a state statute, and that the Complaint was filed against Patrick Ryder,
   in his official capacity as Police Commissioner, Nassau County New York. In this
   manner, Plaintiffs complied with Rule 5.1(a)(1)(B) requirements that the Attorney
   General be notified that a state statute was being challenged through this action and that
   neither the State, one of its agencies, nor one of its officers or employees had been named
   as a defendant, although Nassau County, a subdivision of the State has been named as a
   party.
Case 2:19-cv-06236-SJF-AKT Document 17 Filed 04/20/20 Page 2 of 2 PageID #: 94



   3. Plaintiffs believe the April 20, 2020 letter satisfies their substantive obligations under
   Rule 5.1(a)(1)(B) and (a)(2).

   4. In further compliance with Rule 5.1(a)(2), Plaintiffs will serve the Attorney General
   with a copy of this Notice via certified mail.

   Respectfully submitted this the 20th day of April, 2020.



                                                        /S/
                                                     Robert T. Bean (RB 4464)
                                                     Attorney for the Plaintiff
                                                     Law Office of Robert T. Bean
                                                     3033 Brighton 3rd Street
                                                     Brooklyn, New York 11235
                                                     (718) 616-1414
                                                     E-Mail: RBeanlaw@aol.com
